Citation Nr: 1014717	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1956 to 
August 1958.  He also has unverified periods of Navy Reserve 
duty.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  The RO in St. Louis, Missouri has jurisdiction of the 
case.

This matter was previously before the Board in November 2009 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration


FINDINGS OF FACT

1.  The earliest evidence of record of complaint of tinnitus 
is November 2005.  

2.  The earliest clinical evidence of record of tinnitus is 
December 2009.

3.  There is no competent medical evidence of record that the 
Veteran's tinnitus is causally related to active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, 
and may not be presumed (as an organic disease of the nervous 
system) to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1154, 5107( West 2002 & Supp 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in December 2005 and May 
2006, VA informed the appellant of what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  The May 2006 correspondence, 
and also correspondence in March 2006, notified the Veteran 
that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  The Veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
private examination and treatment records.  A January 2006 
report from the National Personnel Records Center (NPRC) 
indicates that the Veteran's service treatment records (STRs) 
were among those thought to have been destroyed in a 1973 
fire at NPRC.  

In correspondence to the Veteran in December 2005, VA 
informed him that his STRs were presumed destroyed and 
requested him to complete and return an NA Form 13055 
(National Archives Form, Request for Information Needed to 
Reconstruct Medical Data).  The Veteran returned the form 
without indicating that he had received any treatment for 
tinnitus.  

A report of contact, VA Form 119, dated in April 2008, 
reflects that the Naval Reserve Personnel Center had no 
records of any kind for the Veteran.

A VA examination and opinion with respect to the issue of 
entitlement to service connection for tinnitus was obtained 
in December 2009. 38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
more than adequate, as it is predicated on a full reading of 
the claims file, audiological testing, and an interview with 
the Veteran.  The report provides a rationale for the opinion 
stated.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The first element of a claim for service connection is a 
current disability.  The Board notes that the Veteran is 
competent to attest to factual matters of which he has first- 
hand knowledge (e.g., experiencing ringing in his ears).  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To 
this extent, the Board finds that the Veteran is competent to 
report that he has current tinnitus.

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he has tinnitus as a result 
of exposure to acoustic trauma as a vehicle mechanic in 
active service, and a jet engine mechanic in the Reserve.  
The Veteran's DD-214 reflects that his military occupational 
specialty (MOS) was a wheel vehicle mechanic, and that he was 
trained at an anti-aircraft artillery school.  The evidence 
of record also reflects that the Veteran had approximately 14 
days of active duty for training (ACDUTRA) in January 1960 in 
the Navy Reserve.  Therefore, the Board finds that the 
Veteran was exposed to some acoustic trauma.

The third element of a claim for service connection is 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  The Board finds, for 
the reasons noted below, that this element has not been met.

The Veteran further avers that he has noticed a ringing in 
his ears since 1961.  The Board notes that this is more than 
three years after separation from active service, and after 
completion of the Veteran's January 1960 Reserve service.  In 
this regard, the Board notes that the Veteran has averred 
that he was in the Navy Reserve from 1959 to 1963; however, 
there is no evidence of record that the Veteran had ACDUTRA 
or INACDUTRA during this time, except for in January 1960.  
Thus, there is no evidence of record that the Veteran's 
tinnitus became manifest to a degree of 10 percent or more 
within one year from the date of termination of service.

There is no evidence of record that the Veteran ever 
complained of, or sought treatment for, tinnitus prior to 
filing his claim in 2005.  The earliest clinical evidence of 
record that the Veteran complained of, or sought treatment 
for tinnitus, is a December 2009 VA examination report, which 
reflects that the Veteran reported ringing in the ears 
bilaterally.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000.)

The December 2009 VA examination report reflects that the 
Veteran reported that the onset of tinnitus was 10 to 15 
years previously, or in approximately 1994 to 1999.  This 
onset date differs substantially from the stated onset date 
of 1961 which is noted in the Veteran's application for 
compensation.  The VA examiner opined that it was less likely 
as not that the Veteran's tinnitus was caused by, or a result 
of, military acoustic trauma.  The examiner's rationale was 
based on the Veteran's reported onset of tinnitus as 
approximately 31 years after service (the Veteran's averred 
date of Navy Reserve duty in 1963 to an onset date of 1994, 
or 15 years prior to the VA examination).  In addition, the 
VA examination report reflects that the Veteran's tinnitus is 
as likely as not a symptom associated with the Veteran's 
hearing loss.  The Board notes that the Veteran is not 
service-connected for hearing loss.  

While the Veteran is competent to assert that he has had 
tinnitus since service, there is no clinical evidence that he 
complained of, or sought treatment for, tinnitus for more 
than four decades after separation from service.  While the 
Board acknowledges that the absence of any corroborating 
medical evidence supporting assertions, in and of itself, 
does not render lay statements incredible, such absence is 
for consideration in determining credibility.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting 
that the absence of contemporaneous medical documentation may 
go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, 
render the lay testimony incredible).  See also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition.)  
The Board finds the Veteran's statement that he has had 
tinnitus since 1961 to be less than credible when considered 
with the record as a whole.  Not only is there an absence of 
corroborating clinical evidence for more than four decades, 
there are no lay statements of record corroborating the 
Veteran's statements, and there are conflicting statements by 
the Veteran as to when his tinnitus began.  

In the absence of demonstration of continuity of 
symptomatology by credible evidence, or a competent clinical 
opinion relating the current tinnitus to service, the initial 
demonstration of tinnitus more than four decades after 
separation from service is too remote to be reasonably 
related to service.  While the Veteran may sincerely belief 
that his tinnitus is causally related to active service, he 
has not been shown to possess the requisite skills or 
training necessary to be capable of making competent 
etiological opinions. Espiritu, supra.  

When, as here, STRs cannot be located, through no fault of 
the Veteran, VA has a "heightened" obligation to more fully 
discuss the reasons and bases for its decision and to 
carefully consider applying the benefit- of-the-doubt 
doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  However, the threshold for allowance of a claim is 
not lowered and the need for probative medical nexus evidence 
causally relating the current disability at issue to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable, and service connection for tinnitus is not 
warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


